
	

115 SRES 298 ATS: Supporting the designation of September 2017 as “National Alcohol and Drug Addiction Recovery Month”.
U.S. Senate
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 298
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2017
			Mr. King (for himself and Mrs. Capito) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of September 2017 as National Alcohol and Drug Addiction Recovery Month.
	
	
 Whereas September has been declared National Alcohol and Drug Addiction Recovery Month; Whereas the theme for National Alcohol and Drug Addiction Recovery Month in 2017 is Join the Voices for Recovery: Strengthen Families and Communities;
 Whereas drug overdose is the leading cause of accidental death in the United States, with more than 63,000 lethal drug overdoses in 2016 or approximately 170 lethal drug overdoses per day in 2016;
 Whereas drug overdose is now the leading cause of death in individuals in the United States under age 50; and
 Whereas the motto of National Alcohol and Drug Addiction Recovery Month is Prevention Works—Treatment is Effective—People Recover: Now, therefore, be it
		
	
 That the Senate joins the voices for recovery to strengthen families and communities by— (1)recognizing the importance of education and prevention of substance use disorder and the critical importance and effectiveness of treatment for substance use disorder;
 (2)recognizing the possibility of recovery from substance use disorder in this and every month; and (3)honoring and celebrating—
 (A)the achievements of the more than 25,000,000 people of the United States who are in recovery from substance use disorder; and
 (B)the tens of millions of recovery allies who support those people.  